Case 19-10510   Doc 29   Filed 11/08/19 Entered 11/08/19 09:29:41   Main Document
                                      Pg 1 of 5
Case 19-10510   Doc 29   Filed 11/08/19 Entered 11/08/19 09:29:41   Main Document
                                      Pg 2 of 5
Case 19-10510   Doc 29   Filed 11/08/19 Entered 11/08/19 09:29:41   Main Document
                                      Pg 3 of 5
Case 19-10510        Doc 29     Filed 11/08/19 Entered 11/08/19 09:29:41          Main Document
                                             Pg 4 of 5


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                               CAPE GIRARDEAU DIVISION

 In Re:                                            Case No. 19-10510

 Richard Matthew Meyers
                                                   Chapter 13
 Sarah Elizabeth Meyers

 Debtors.                                          Judge Barry S. Schermer

                                  CERTIFICATE OF SERVICE

I certify that on November 8, 2019, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          John David Moore, Debtors’ Counsel
          johndavid@moorelawoffice.com

          Diana S. Daugherty, Chapter 13 Trustee
          standing_trustee@ch13stl.com

          Office of the United States Trustee
          ustpregion13.sl.ecf@usdoj.gov

I further certify that on November 8, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Richard Matthew Meyers, Debtor
          158 Burrdoc Acres
          Cape Girardeau, MO 63701
Case 19-10510   Doc 29     Filed 11/08/19 Entered 11/08/19 09:29:41    Main Document
                                        Pg 5 of 5


      Sarah Elizabeth Meyers, Debtor
      158 Burrdoc Acres
      Cape Girardeau, MO 63701

 Dated: November 8, 2019                   /s/ D. Anthony Sottile
                                           D. Anthony Sottile
                                           Authorized Agent for Creditor
                                           Sottile & Barile, LLC
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com
